  Case 20-20222        Doc 23     Filed 02/05/21 Entered 02/05/21 16:09:18        Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


In re:                                                              Chapter 13

Burnice Wallace,                                                    Case No. 20-20222

                Debtor.


         NOTICE OF WITHDRAWAL OF OBJECTION TO CONFIRMATION OF PLAN


         PLEASE TAKE NOTICE that Connexus Credit Union by its undersigned attorney

hereby withdraws its Objection to Confirmation of Plan (ECF No. 14) based on the Amended

Plan (ECF No. 21) as filed February 1, 2021.

         Dated this 5th day of February 2021.

                                                CONNEXUS CREDIT UNION

                                                By:   /s/ Michael A. Stueland
                                                      Michael A. Stueland
                                                      Attorney Bar Registration No. 1066376
                                                      Corporate Counsel for Creditor

P.O. Box 8026
Wausau, WI 54402-8026
Phone: 715-679-9325 (direct)
Email: michaels@connexuscu.org
  Case 20-20222        Doc 23    Filed 02/05/21 Entered 02/05/21 16:09:18          Desc Main
                                   Document     Page 2 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS


In re:                                                             Chapter 13

Burnice Wallace,                                                   Case No. 20-20222

                Debtor.


                                  CERTIFICATE OF SERVICE


        The undersigned, Michael A. Stueland, being an attorney admitted to practice law in this
Court, declares and certifies that I am Corporate Counsel for the creditor herein, Connexus
Credit Union, and that on the 5th day of February 2020, I electronically filed a Withdrawal of
Objection to Confirmation of Plan, and that copies of this document were electronically served
as follows:

         David M Siegel (Attorney for Debtor)
         David M. Siegel & Associates
         790 Chaddick Drive
         Wheeling, IL 60090
         davidsiegelbk@gmail.com

         Patrick S Layng (U.S. Trustee)
         Office of the U.S. Trustee, Region 11
         219 S Dearborn St, Room 873
         Chicago, IL 60604
         USTPRegion11.ES.ECF@usdoj.gov

         Marilyn O Marshall (Trustee)
         224 South Michigan Ste 800
         Chicago, IL 60604
         courtdocs@chi13.com

         PRA Receivables Management, LLC (Creditor)
         PO Box 41021
         Norfolk, VA 23541
         claims@recoverycorp.com
  Case 20-20222      Doc 23     Filed 02/05/21 Entered 02/05/21 16:09:18          Desc Main
                                  Document     Page 3 of 3



       Brenda Ann Likavec (Attorney for Creditor Deutsche Bank National Trust Company, as
       Trustee for Argent Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-
       W5)
       Codilis & Associates, P.C.
       15W030 N Frontage Road
       Burr Ridge, IL 60527
       ND-One@il.cslegal.com

Dated this 5th day of February 2021.

                                                          By:     /s/ Michael A. Stueland
                                                                  Michael A. Stueland

P.O. ADDRESS
P.O. Box 8026
Wausau, WI 54402-8026
